Citation Nr: 1029922	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the severance of service connection for diabetes 
mellitus, type II, with diabetic retinopathy and peripheral 
neuropathy, was proper.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

In April 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; a 
transcript of the hearing has been associated with the claims 
file.

The  issue of entitlement to an increased rating for 
diabetes mellitus, type II, with diabetic retinopathy and 
peripheral neuropathy, status post left leg amputation, 
currently rated at 60-percent, has been raised by the 
Veteran in an April 2009 correspondence, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

The evidence of record does not show that the grant of service 
connection for diabetes mellitus, type II, with diabetic 
retinopathy and peripheral neuropathy, was clearly and 
unmistakably erroneous.  


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's 
diabetes mellitus, type II, with diabetic retinopathy and 
peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 
3.304(d), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003), and 38 C.F.R. § 3.105.  Given the 
favorable outcome below, no conceivable prejudice to the Veteran 
could result from this adjudication.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam, during the Vietnam 
era, is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection is available for 
numerous diseases, including diabetes mellitus, type II.  See 38 
C.F.R. § 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In response to a May 1999 correspondence from the Veteran, the RO 
issued a February 2002 rating action, granting service connection 
for diabetes mellitus, type II, associated with herbicide 
exposure.  At the time of this decision, the Veteran's service 
and VA treatment records were associated with the claims folder, 
and the RO relied on an October 2001 VA examination report, 
documenting diagnosed "insulin-dependent diabetes mellitus 
controlled on medication and diet," to grant service connection 
for diabetes mellitus, type II, based on presumed herbicide 
exposure.

In a June 2004 proposed rating action, the RO informed the 
Veteran of the proposed severance of service connection for 
diabetes mellitus, type II, with diabetic retinopathy and 
peripheral neuropathy, on the basis that the grant of service 
connection for this condition was clearly and unmistakably 
erroneous.  In making this determination, the RO reviewed many 
treatment records, including a June 2003 private hospital 
discharge record that documented diagnosed diabetes mellitus, 
type I.  The RO reasoned that (i) presumptive service connection 
was improper for diabetes mellitus, type I, based on the 
applicable VA regulations; (ii) that the disorder was not 
diagnosed, and/or treated, in-service or within a year of 
separation; and (iii) that there was no medical evidence relating 
this diagnosis to military service or any incident therein.  

In an August 2004 letter, the RO notified the Veteran of the 
proposed rating action, informed him of his right to submit 
evidence, appear for a personal hearing, and allowed him a period 
of 60-days, as required by 38 C.F.R. § 3.105(d).  In an August 
2004 correspondence, the Veteran expressed his opinion that 
diabetes mellitus (no specification of type I or type II was 
provided) was related to his military service and that the 
proposed rating action was an error.  The Veteran also requested 
a hearing related to the proposed severance; however, he failed 
to appear at RO hearings, scheduled in November 2004 and June 
2005.  

In a July 2005 rating action, the RO formally severed service 
connection for diabetes mellitus, type II, with diabetic 
retinopathy and peripheral neuropathy.  In so doing, the RO 
indicated that service connection was originally granted based on 
VA treatment records reflecting a diagnosis of diabetes mellitus, 
type I, making presumptive service connection based herbicide 
exposure improper.  The RO further indicated that a VA regional 
Office Medical Officer reviewed the Veteran's claims folder and 
opined that the Veteran had diabetes mellitus, type I.  In sum, 
the RO reasoned, presumptive service connection for diabetes 
mellitus, type I, was not warranted under 38 C.F.R. § 3.309(e), 
no evidence reflected diagnosis, and/or treatment, of the 
disorder in-service or within one-year of separation, and no 
evidence related the diagnosis to military service or any 
incident therein.  Therefore, the grant of service connection in 
the February 2002 rating action was clearly and unmistakably 
erroneous.  

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488; 
see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In 
fact, the Court noted that the regulation specifically allows a 
change in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 
Vet. App. 340, 343 (1997), reiterated, "If the Court were to 
conclude that...a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established that 
service connection is clearly erroneous."  Id. (Emphasis in 
original).

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.  Stallworth; Allen.  Therefore, the Board's analysis 
will center on, whether based on the evidence presently of 
record, the Veteran clearly and unmistakably does not have 
diabetes mellitus, type II.  

The medical evidence associated with the claims folder since the 
February 2002 rating action consists of VA and private treatment 
records, dated since 2002, November 2005 and October 2006 VA 
examinations, and numerous statements from the Veteran, including 
sworn April 2010 testimony before the Board.  

Upon reviewing the evidence of record, the Board finds that 
severance of service connection for diabetes mellitus, type II, 
with diabetic retinopathy and peripheral neuropathy, is not 
warranted.  The United States Court of Appeals for the Federal 
Circuit (Court), has made plain that "service connection can 
only be terminated when a medical professional certifies that 
[his or] her review of all the evidence indicates that the prior 
diagnosis is 'clearly erroneous.'"  Andino v. Nicholson, 498 
F.3d 1370, 1373 (Fed. Cir. 2007).  The Board acknowledges that 
both the November 2005 and October 2006 VA examination reports 
reflect the respective examiners review of the evidence 
accumulated, since the February 2002 rating action; however, 
neither examiner provided the required definite and firm 
conviction that a mistake had occurred.  Id. at Footnote 1.  As 
the Court made plain in Andino and its interpretation of 
38 C.F.R. § 3.105(d), the Board may only terminate service 
connection when a medical professional provides a certification 
that the prior diagnosis was "clearly erroneous," and although 
both examiners diagnose diabetes mellitus, type I, neither 
provided (i) the necessary certification of a clearly erroneous 
diagnosis, or (ii) sufficient medical logic and reasoning to 
establish that a mistaken, or improper diagnosis, of diabetes 
mellitus, type II, was provided at the Veteran's October 2001 VA 
examination.  Id. at 1373.  Therefore, the Board finds that the 
evidence of record fails to satisfy the requirements for 
severance of service connection.  See 38 C.F.R. § 3.105(d).

Even were the Board find a certification unnecessary, as the 
October 2001 VA examiner simply diagnosed diabetes mellitus, the 
greater weight of the medical evidence weighs against severance 
of service connection for diabetes mellitus, type II.  The 
November 2005 VA examiner diagnosed the Veteran with diabetes 
mellitus, type I, apparently relying on his diagnosis with the 
disorder prior to the age 30 and medical evidence that "diabetes 
mellitus type I is the "predominant type of diabetes mellitus 
diagnosed before age 30."  The Board finds the probative value 
of this opinion limited, as the logic supporting the conclusion 
is, at best, incomplete.  This opinion does not adequately convey 
consideration of important factors specific to the Veteran, such 
as conceded exposure to herbicides that notably occurred before 
the age of 30, the absence of a documented diabetic disorder 
prior to separation, and the October 2001 VA examination's 
diagnosis of "Insulin-dependent diabetes" without 
classification as to type I or type II.  Additionally, the 
October 2006 VA examiner provided no reasoning, and cited no 
examination results, to support the diagnosis of diabetes 
mellitus, type I, aside from the RO's severance of service 
connection.  Essentially, this opinion does not sufficiently 
reflect that the provided opinion and diagnosis was based on 
independent medical judgment, or suggest that the grant of 
service connection in February 2002 was clearly and unmistakably 
erroneous, as the examiner provides an opinion that, at minimum, 
suggests service connection for diabetes mellitus, type I, is 
warranted.  In sum, neither VA examination opinions provide 
sufficient medical reasoning based on the medical evidence of 
record and the Veteran's account of the disorder, which limits 
the probative value of the diagnoses and opinions.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The most probative medical evidence of record weighs in favor of 
the Veteran's claim, and against severance of service connection.  
Although records, such as a June 2003 private hospital 
consultation report, clearly reflect the Veteran's diagnosed 
diabetes mellitus, type I, it unclear if this diagnosis was based 
on testing, examination of the Veteran, or simply a transcription 
from a previous treatment record.  The underlying basis for the 
diagnosis of diabetes mellitus, type I, is particularly 
important, in light of a March 2006 VA treatment record, 
documenting diagnosed diabetes mellitus, type II.  Significantly, 
the VA physician specifically explained that the Veteran's "dx 
(diagnosis) of type I dm (diabetes mellitus)...was entered in error 
[and] this has been corrected."  "Significant Past 
Medical/Surgical History" and "Impression," VA Primary Care 
Follow-Up Note, March 14, 2006.  Essentially, the VA primary care 
physician, familiar with the Veteran's treatment and medical 
history, provided a clear indication that past and current 
treatment was for diabetes mellitus, type II, and an 
administrative error, not medical tests, resulted in the improper 
diabetes mellitus, type I diagnosis.  Although the Court has 
rejected the "treating physician rule," the Board finds that 
the March 2006 VA treatment record, reflecting diagnosed diabetes 
mellitus, type II, is of significant probative value, based on 
the VA physician's extensive history treating the Veteran and the 
clear explanation of the basis for the revised diagnosis.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri, 
4 Vet. App. at 473.  Ultimately, the Board finds that the March 
2006 VA treatment record and the provided diagnosis to be highly 
probative evidence that supports the Veteran's claim and weighs 
against severance of service connection.

In sum, the Board finds that the evidence of record fails to 
adequately establish the that the grant of service connection for 
diabetes mellitus, type II, with diabetic retinopathy and 
peripheral neuropathy, was clearly and unmistakably erroneous nor 
have the requirements outlined in 38 C.F.R. § 3.105(d) been 
satisfied.  Moreover, the most probative medical evidence of 
record confirms the Veteran's diagnosis with diabetes mellitus, 
type II, a disorder for which presumptive service connection 
based on herbicide exposure was, and is, warranted.  The Board 
concedes that further inquiry could be undertaken with the view 
towards additional development of the claim, so as to obtain an 
additional medical opinion.  However, under the benefit of the 
doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue, and for the reasons previously outlined, 
the Board finds that the evidence of record weighs in favor of 
the Veteran's claim, or minimally is in equipoise.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Therefore, the Board finds that 
VA has not met the high evidentiary burden of showing clear and 
unmistakable error, and thus the severance of service connection 
was improper.


ORDER

Severance of service connection not being proper, service 
connection for diabetes mellitus, type II, with diabetic 
retinopathy and peripheral neuropathy, is restored.


REMAND

The Board notes that a July 2005 rating action denied the 
Veteran's claim for a total disability rating based on individual 
unemployability (TDIU).  In July 2005, the Veteran filed a timely 
Notice of Disagreement with this rating action.  However, the 
Veteran has not been provided a Statement of the Case (SOC) 
related to this issue, and should be provided one.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, if the Veteran wishes to perfect his appeal to the 
Board, he must file a timely substantive appeal after receiving 
his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case 
with respect to the Veteran's claim for a 
total disability rating based on individual 
unemployability.  The Veteran should be 
informed of the period of time within which 
he must file a substantive appeal to perfect 
his appeal to the Board concerning these 
respective issues.  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If, and only if, a 
timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


